DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art discloses or suggests, “the second mode being different from the first mode and being a mode in which the lower limit of the command value is set to an estimated value of the minimum suppliable electric power of the external charging device, the estimated value being smaller than the nominal value, 
and controls charging such that charging is performed in the second mode by using, as the command value, electric power between a current limit value of the charging electric power for the power storage device and the estimated value.”, in combination with other limitations of the claim. 
Claims 2-4 is dependent on 1 and are allowed for the same reason.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent prior art
Griffiths (US 20200274375 A1) discloses the on-board charger  bi-directional DC-to-DC converter control topology which can charge the power storage device from the external source in the two mode (paragraph [0788], [0789]) .
Murata (US 20170057376 A1) discloses the controller configured to perform the charge control  and the temperature regulation control in a first charge mode and a second charge mode (paragraph [0018]). 
Aoki (US 8504232 B2) discloses the control unit which can sets a charge power upper limit value Win and a discharge power upper limit value Wout based on the state of power storage device 10. Furthermore, charge/discharge control unit 150 determines whether power storage device 10 needs to be charged or not and sets a charge power command value Pch for power storage device 10. When power storage device 10 does not need to be charged, charge power command value Pch is set such that Pch=0. When it is determined that power storage device 10 needs to be charged, charge power command value Pch is set such that Pch>0 (Col. 8, lines 28-38).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIA KOUSAR whose telephone number is (571)272-3386. The examiner can normally be reached M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SADIA . KOUSAR
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859